. Case 1:20-mj-02006-JS Document 1 Filed 01/16/2Q Page 1 of 7 PagelD: 1

AO 91 (Rev. LIL) Criminal Complaint

UNITED STATES DISTRICT COURT

 

 

 

 

for the :
District of New Jersey
United States of America }
v. )
Dustin Aaron Peters ) Case No.
) 20-m}-2006 (JS)
) a
)
)
Defendant(s}
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 9, 2020 in the county of Cape May in the
District of New Jersey. , the defendant(s) violated:
Code Section . Description of Offenses
18 U.S.C, Section 922{a)(4) See Attachment A hereto.

18 U.S.C. Section 930

This criminal complaint is based on these facts:

See Attachment B hereto.

Mf Continued on the attached sheet,

 

oe Complainant's signature
Zo

John E. Montgomery, Special Agent, FBI

Printed name and title

 

Sworn to before me and signed in my presence.

 
    

Date: 01/46/2020

Judge's signature

n, doef Schneider, U.S. Magistrate Judge
Printed name and title

City and state: Camden, New Jersey

 

 
Case 1:20-mj-02006-JS Document1 Filed 01/16/20 Page 2 of 7 PagelD: 2

ATTACHMENT A
COUNT 1
(Firearms — Unlawful Acts — Interstate Transportation of a Machinegun)
On or about January 9, 2020, in Cape May County, the District of New J ersey, the

defendant, | |

DUSTIN AARON PETERS,
did knowingly and unlawfully transport in interstate commerce a machinegun (as defined in
section 5845 of the Internal Revenue Code of 198 6) without the specific authorization of the
Attorney General, namely, transporting Romarm/Cugit AK-47 7,62 Caliber tifle which was
modified to shoot automatically more than one shot, without manual reloading, by a single
function of the trigger into the state of New Jersey.

In violation of Title 18, United States Code, Section 922(a)(4);

 

 
Case 1:20-mj-02006-JS Document1 Filed 01/16/20 Page 3 of 7 PagelD: 3

COUNT 2

(Possession of Firearms and Dangerous Weapons in Federal Facilities)
On or about January 9, 2020, in Cape May County, the District of New Jersey, the
defendant, |
| DUSTIN AARON PETERS,
did knowingly and unlawfully possess a firearm or other dangerous weapon in a Federal Facility,
“namely, possessing a Century Arms 9MM handgun and a Romarm/Cugir AK-47 7.62 Caliber
rifie on the United States Coast Guard Training Center Cape May, in New Jersey. |

in violation of Title 18, United States Code, Section 930.

 
Case 1:20-mj-02006-JS Document 1 Filed 01/16/20 Page 4 of 7 PagelD: 4

ATTACHMENT B
AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND WARRANT

I, John E. Montgomery, Special Agent of the Federal Bureau of Investigation (“FBI”), United
States Department of Justice, being duly sworn, state as follows

1, 1am fully familiar with the facts set forth herein based on my own investigation, my
conversations with other law enforcement officers, and my review of reports, documents, photographs
and video recordings of the evidence.. Where statements of others are related herein, they are related in
substance and part. | Because this Complaint is being submitted for a limited purpose, I have not set forth
each and every fact that I know concerning this investigation. Where J assert that an event took place on
a patticular date and time, I am asserting that it took place on or about the date and time alleged.

2. The United States Coast Guard Training Center Cape May (hereinafter “TRACEN”) is
located at 1 Munro Avenue in Cape May, New Jersey. TRACEN is the 5th largest base in the Coast
Guard and the sole accession point for the entire enlisted workforce of the Coast Guard. |

3. TRACEN has secured vehicle access to the base’ through an entrance on Pennsylvania
Avenue/Munro Avenue, in Cape May, New Jersey. Prior to the public access point, signage is
conspicuously posted notifying individuals attempting to or wanting to access TRACEN that the
possession of firearms and/or other dangerous weapons on a Federal Facility is prohibited.

4, On January 9, 2020, at approximately 5:30 p.m., PETERS drove his vehicie, a white 2016
Jeep bearing a North Carolina license plate, through the Pennsylvania Avenue /Munro Avenue public
access point. PETERS’ vehicle was selected for a random security screening by Coast Guard Security

b

personnel,

 
Case 1:20-mj-02006-JS Document1 Filed 01/16/20 Page 5 of 7 PagelD: 5

5, During the security search, Coast Guard Security personnel observed handgun
ammunition in the passenger compartment of the PETERS’ vehicle, PETERS was the sole occupant of
the vehicle and was subsequently removed during the remainder of the search.

6. Coast Guard Security personnel continued to search the vehicle and observed a loaded
9mm Century Arms semi-automatic pistol, loaded with 7 live rounds, including one live round in the
chamber, in the trunk area of the vehicle,

7, In the same area of the trunk, Coast Guard Security personnel observed an AK-47 style
rifle and several magazines, Coast Guard Security personnel detained PETERS and notified the Cape
May Police Department. Detective Sergeant J oseph Walker arrived at the location at approximately

' 8:30 p.m. and met with PETERS, PETERS was given Miranda warnings and consented to a search of

 

the vehicle, Detective Sergeant Joseph Walker and others conducted the search of the vehicle and —

recovered the following items:

i. one Century Arms TP9 Version 2 Serial #T6472-17A100211;
ii. one AK-47 7.62 Caliber Romarm/Cugir Serial # NM575, loaded with 7 live rounds
including one in the chamber; .
iii. one ballistic vest carrier with plate:
iv, one hatchet;
vy. one bayonet knife;
vi. one gas mask with canister;
vii. one fire resistant hood;
viii. one nylon chest rig;
ix. seven 7.62 caliber magazines with 30 round capacities,
x. twelve (12) hollow point 9MM rounds;
xi. seven ball 9MM rounds;
xii. two 20 round 9MM magazines;
xiii. two 18 round 9MM magazines;
xiv. one 9MM holster;
xv. one flare gun;
xvi. one box 7.62 caliber ammunition (40 rounds);
xvii. two boxes 5.45 ammunition (20 rounds each);
xvili. one imitation ballistic helmet;
xix. twenty-three (23) 7.62 caliber rounds;
xx. one night vision magnifier; and
XXL. one medical kit.

 
Case 1:20-mj-02006-JS Document 1 Filed 01/16/20 Page 6 of 7 PagelD: 6. |

8. PETERS was present during the search of his vehicle, After the AK-47 rifle was located,
and without being questioned, PETERS stated that he had converted the rifle so that it would fire fully

automatic.

 

9, PETERS agreed to waive his Miranda rights and speak to Detective Thomas Toland of
the Cape May Police Department and Detective Jack MeDermott of the Cape May County Prosecutor’s
Office. At approximately 9:40 p.m., a recorded statement was taken from PETERS. During the
statement, PETERS told the detectives that he placed all of the items in his vehicle, and drove from
North Carolina, through Virginia, to New Jersey, to attend a family event at TRACEN, PETERS said
‘that he purchased the AK -47 rifle in Virginia, and personally modified it to fire fully automatic.
PETERS acknowledged that he knew it was against the law to modify the weapon to fully automatic
fire. PETERS also acknowledged that he knew it was against the law to maintain the modified AK-47
_ tifle in North Carolina and in New J ersey. | |
10. PETERS told the detectives that he did not have a permanent residence, but last lived in
Wilmington, North Carolina. PETERS told the detectives that he had spoken to his father while en route
to TRACEN, PETERS said that his father advised him not to take the weapons to TRACEN because of
the rules against having firearms on the base, PETERS acknowledged that he did not listen, stating. that
he knew it was possible that he may be stopped, but was not expecting that to actually happen. |
li. PETERS told the detectives that when he approached the entrance onto the base, he saw
the signage stating that firearins were prohibited, but opted not to turn around, PETERS said that when
his vehicle was stopped for the random search, he told the Coast Guard Security personnel that he had. a

pistol in the vehicle, but did not tell anyone that he had a modificd fully automatic AK-47 rifle.

 
Case 1:20-mj-02006-JS Document 1 Filed 01/16/20 Page 7 of 7 PagelD: 7

12. According to officials with the Alechol Tobacco and Firearms Bureau, PETERS is not a
licensed importer, licensed manufacturer, licensed dealer, or licensed collector and did not have the

authorization of the Attorney General of the United States to transport the modified AK-47 rifle.

 
